DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 04/14/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/07/2021, 10/20/2021, 12/03/2021 and 03/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2016/0105920 A1) hereinafter “Huang”
As per claim 1, Huang discloses a communications system, comprising a first access network device (FIG. 6, eNB), a second access network device (FIG. 6, HeNB-GW), and a core network device (Huang, FIG. 6, MME), wherein: 
the first access network device is configured to send a first message to a core network device (Huang, FIG. 6, [0155], In step 502, the eNB sends an eNB Configuration Transfer message to an MME), wherein the first message comprises an identity of the second access network device (Huang, [0155], the message contains an eNB ID), the first message is used to request for X2 transport network layer (TNL) configuration information of a third access network device (Huang, [0154], the eNB is required to initiate a TNL address discovery process to obtain a transport layer address of the neighboring base station for establishing an X2 connection), and wherein the third access network device is a network device that has established an X2 connection to the second access network device (Huang, [0158], if the HeNB judges that it is required to establish a direct connection with the eNB, the eNB Configuration Transfer message at least contains a transport layer address of the HeNB for establishing an X2 connection)
the core network device is configured to receive the first message from the first access network device (Huang, FIG. 6, [0155], In step 502, the eNB sends an eNB Configuration Transfer message to an MME), and send a second message to the second access network device (Huang, FIG. 6, 503. MME configuration transfer message), wherein the second message comprises the identity of the second access network device (Huang, [0155], the message contains an eNB ID), and wherein the second message is used to request for the X2 TNL configuration information of the third access network device (Huang, [0154], the eNB is required to initiate a TNL address discovery process to obtain a transport layer address of the neighboring base station for establishing an X2 connection)
the second access network device (Huang, FIG. 6, HeNB-GW) is configured to receive the second message from the core network device (Huang, FIG. 6, Step 503. MME configuration transfer message), and send the X2 TNL configuration information of the third access network device to the first access network device via the core network device (Huang, FIG. 6, 506. Base station configuration transfer message (a TNL address of the X2 GW); 507. MME configuration transfer message (a TNL address of the X2 GW))
and the first access network device is further configured to receive the X2 TNL configuration information of the third access network device from the second access network device via the core network device (Huang, FIG. 6, 506.  Base station configuration transfer message (a TNL address of the X2 GW); Step 507. MME configuration transfer message (a TNL address of the X2 GW))

As per claim 2, Huang discloses the system according to claim 1, wherein the second access network is configured to send a third message to the core network device, wherein the third message comprises the X2 TNL configuration information of the third access network device (Huang, [0159], in step 506, after receiving the eNB Configuration Transfer message, the HeNB GW sends the message to the MME)
wherein the core network device is further configured to receive the third message from the second access network device, and send a mobility management entity (MME) configuration transfer message to the first access network device, wherein the MME configuration transfer message comprises the X2 TNL configuration information of the third access network device (Huang, In step 507, after receiving the eNB Configuration Transfer message, the MME sends an MME Configuration Transfer message …wherein the MME Configuration Transfer message carries the transport layer address of the X2 GW for establishing the X2 connection)

As per claim 3, Huang discloses the system according to claim 1, wherein the first message further comprises an identity of the third access network device (Huang, [0155], In step 502, the eNB sends an eNB Configuration Transfer message to an MME through an S1 interface, the message contains an eNB ID of a source base station and an eNB ID of a target base station)

As per claim 5, Huang discloses the system according to claim 1, wherein the first access network device is further configured to establish an X2 connection to the third access network device after receiving the X2 TNL configuration information of the third access network device (Huang, [0135], Wherein, the indication is used for indicating the eNB to reply with a transport layer address of the eNB for establishing an X2 connection to the current HeNB)

As per claim 6, Huang discloses the system according to claim 1, wherein the first access network device is further configured to determine the second access network device and the identity of the second access network device based on a fourth message reported by a terminal device or information that is about the second access network device and that is locally preset in the first access network device, wherein the fourth message comprises at least one type of information of signal strength that is of a network device and that is detected by the terminal device, location information of the terminal device, a neighboring cell identity, or the identity of the second access network device (Huang, [0036], wherein the X2 establishment request message carries: base station identity information of the second base station, information of a serving cell under the second base station, information of a neighboring cell of the serving cell)

As per claim 7, Huang discloses the system according to claim 1, wherein the first access network device and the second access network device use a same standard, and wherein the second access network device and the third access network device use different standards (Huang, [0121], If the HeNB is not connected with the HeNB GW, the message is directly sent to the MME without going through the HeNB GW)

As per claim 8, Huang discloses a method, comprising: 
sending, by a first access network device (FIG. 6, eNB), a first message to a core network device to cause the core network device (Huang, FIG. 6, MME), to send a second message to a second access network device (Huang, FIG. 6, 503. MME configuration transfer message), wherein the first message comprises an identity of the second access network device (Huang, [0155], the message contains an eNB ID), wherein the first message is used to request for X2 transport network layer (TNL) configuration information of a third access network device (Huang, [0154], the eNB is required to initiate a TNL address discovery process to obtain a transport layer address of the neighboring base station for establishing an X2 connection), wherein the second message comprises the identity of the second access network device (Huang, [0155], the message contains an eNB ID), and wherein the second message is used to request for the X2 TNL configuration information of the third access network device, and wherein the third access network device is an access network device that has established an X2 connection to the second access network device (Huang, [0154], the eNB is required to initiate a TNL address discovery process to obtain a transport layer address of the neighboring base station for establishing an X2 connection)
and receiving, by the first access network device, the X2 TNL configuration information of the third access network device from the second access network device via the core network device (Huang, FIG. 6, 506.  Base station configuration transfer message (a TNL address of the X2 GW); Step 507. MME configuration transfer message (a TNL address of the X2 GW))

As per claim 9, Huang discloses the method according to claim 8, wherein the X2 TNL configuration information of the third access network device (Huang, [0159], in step 506, after receiving the eNB Configuration Transfer message, the HeNB GW sends the message to the MME) is comprised in a third message that is sent by the second access network device to a core network device, wherein the third message is used to indicate the core network device to send the X2 TNL configuration information of the third access network device to the first access network device (Huang, In step 507, after receiving the eNB Configuration Transfer message, the MME sends an MME Configuration Transfer message …wherein the MME Configuration Transfer message carries the transport layer address of the X2 GW for establishing the X2 connection)

As per claim 10, Huang discloses the method according to claim 8, wherein the first message further comprises an identity of the third access network device (Huang, [0155], In step 502, the eNB sends an eNB Configuration Transfer message to an MME through an S1 interface, the message contains an eNB ID of a source base station and an eNB ID of a target base station)

As per claim 11, Huang discloses the method according to claim 9, wherein the X2 TNL configuration information of the third access network device is comprised in a mobility management entity (MME) configuration transfer message sent by the core network device to the first access network device (Huang, [0160], In step 507, after receiving the eNB Configuration Transfer message, the MME sends an MME Configuration Transfer message …wherein the MME Configuration Transfer message carries the transport layer address of the X2 GW for establishing the X2 connection)

As per claim 13, Huang discloses the method according to claim 8, wherein after the first access network device receives the X2 TNL configuration information of the third access network device, the method further comprises: establishing, by the first access network device, an X2 connection to the third access network device (Huang, [0135], Wherein, the indication is used for indicating the eNB to reply with a transport layer address of the eNB for establishing an X2 connection to the current HeNB)

As per claim 14, Huang discloses the method according to claim 8, wherein the method further comprises: determining, by the first access network device, the second access network device and the identity of the second access network device based on a fourth message reported by a terminal device or information that is about the second access network device and that is locally preset in the first access network device, wherein the fourth message comprises at least one type of information of signal strength that is of a network device and that is detected by the terminal device, location information of the terminal device, a neighboring cell identity, or the identity of the second access network device (Huang, [0069], wherein the X2 establishment request message carries: base station identity information of the second base station)

As per claim 15, Huang discloses a network device, comprising: 
at least one processor (Huang, FIG. 6, an eNB comprises at least one processor) 
and one or more memories coupled to the at least one processor and storing programming instructions (Huang, [0221], the program can be stored in a computer readable memory medium, such as a read-only memory) for execution by the at least one processor to: 
send a first message to a core network device to cause the core network device to send a second message to a second access network device (Huang, FIG. 6, [0155], In step 502, the eNB sends an eNB Configuration Transfer message to an MME), wherein the first message comprises an identity of the second access network device (Huang, [0155], the message contains an eNB ID), wherein the first message is used to request X2 transport network layer (TNL) configuration information of a third access network device (Huang, [0154], the eNB is required to initiate a TNL address discovery process to obtain a transport layer address of the neighboring base station for establishing an X2 connection), wherein the second message comprises the identity of the second access network device (Huang, [0155], the message contains an eNB ID), wherein the second message is used to request for the X2 TNL configuration information of the third access network device (Huang, [0154], the eNB is required to initiate a TNL address discovery process to obtain a transport layer address of the neighboring base station for establishing an X2 connection), and wherein the third access network device is a network device that has established an X2 connection to the second access network device (Huang, [0154], the eNB is required to initiate a TNL address discovery process to obtain a transport layer address of the neighboring base station for establishing an X2 connection)
and receive the X2 TNL configuration information of the third access network device from the second access network device via the core network device (Huang, FIG. 6, 506. Base station configuration transfer message (a TNL address of the X2 GW); 507. MME configuration transfer message (a TNL address of the X2 GW))

As per claim 16, Huang discloses the network device according to claim 15, wherein the X2 TNL configuration information of the third access network device is comprised in a third message that is sent by the second access network device to a core network device, wherein the third message is used to indicate the core network device to send the X2 TNL configuration information of the third access network device to the network device (Huang, [0155], an indication that a request type is a TNL address)

As per claim 17, Huang discloses the network device according to claim 15, wherein the first message further comprises an identity of the third access network device (Huang, [0155], In step 502, the eNB sends an eNB Configuration Transfer message to an MME through an S1 interface, the message contains an eNB ID of a source base station and an eNB ID of a target base station)

As per claim 18, Huang discloses the network device according to claim 16, wherein the X2 TNL configuration information of the third access network device is comprised in a mobility management entity (MME) configuration transfer message sent by the core network device to the network device (Huang, In step 507, after receiving the eNB Configuration Transfer message, the MME sends an MME Configuration Transfer message …wherein the MME Configuration Transfer message carries the transport layer address of the X2 GW for establishing the X2 connection)

As per claim 19, Huang discloses the network device according to any claim 15, wherein the one or more memories store the programming instructions for execution by the at least one processor further to: establish an X2 connection to the third access network device (Huang, [0135], Wherein, the indication is used for indicating the eNB to reply with a transport layer address of the eNB for establishing an X2 connection to the current HeNB)

As per claim 20, Huang discloses the network device according to claim 15, wherein the one or more memories store the programming instructions for execution by the at least one processor further to: determine the second access network device and the identity of the second access network device based on a fourth message reported by a terminal device or information that is about the second access network device and that is locally preset in the network device, wherein the fourth message comprises at least one type of information of signal strength that is of a network device and that is detected by the terminal device, location information of the terminal device, a neighboring cell identity, or the identity of the second access network device (Huang, [0036], wherein the X2 establishment request message carries: base station identity information of the second base station, information of a serving cell under the second base station, information of a neighboring cell of the serving cell)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Huang (US 20160105920 A1) in view of Zhang et al. (US 20120294227 A1) hereinafter “Zhang”
As per claim 4, Huang discloses the system according to claim 1, Huang does not explicitly disclose wherein the first message further comprises a tracking area identity corresponding to the second access network device. 
Zhang discloses wherein the first message further comprises a tracking area identity corresponding to the second access network device (Zhang, [0303], target eNB Tracking Area Identity (TAI) information in the S1 message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to wherein the first message further comprises a tracking area identity corresponding to the second access network device and have modified the teaching of Huang in order to improve the coverage area ([0005]) 

As per claim 12, Huang discloses the method according to claim 8, Huang does not explicitly disclose wherein the first message further comprises a tracking area identity corresponding to the second access network device.
Zhang discloses wherein the first message further comprises a tracking area identity corresponding to the second access network device (Zhang, [0303], target eNB Tracking Area Identity (TAI) information in the S1 message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhang related to wherein the first message further comprises a tracking area identity corresponding to the second access network device and have modified the teaching of Huang in order to improve the coverage area ([0005]) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462